Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Zafres Lamonn McDonald, Appellant                    Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 50096-
No. 06-21-00052-CR        v.                         A). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Stevens and
The State of Texas, Appellee                         Justice Carter* participating.      *Justice
                                                     Carter, Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
McDonald was convicted of a third-degree felony. As modified, the judgment of the trial court
is affirmed.
       We note that the appellant, Zafres Lamonn McDonald, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MARCH 2, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk